Citation Nr: 1430845	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-15 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for degenerative arthritic changes and 20 percent disabling for instability prior to July 24, 2009 and 30 percent disabling thereafter.  

(The issues of entitlement to an increased rating for degenerative arthritis of the lumbar spine, entitlement to service connection for sleep apnea, and entitlement to service connection for a right knee disability are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted a temporary total rating for surgical treatment of the left knee necessitating convalescence from August 3, 2005 to September 30, 2005, with a 20 percent evaluation for instability of the left knee assigned thereafter. 

In August 2006, the Veteran testified before a decision review officer (DRO) at the RO.  The Veteran also testified in June 2009 before one of the undersigned Veterans Law Judges (VLJ) at the RO.  A third hearing, before a different VLJ, was also conducted at the RO in December 2009.  Transcripts of all three hearings are of record. 

When an appellant has a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  
This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

In the present case, the Board sent a letter to the Veteran in September 2012 and informed him that he had the option of having an additional hearing before a third VLJ.  In October 2012, the Veteran's response was received at the Board, indicating that he waived his right to appear at an additional hearing before a third VLJ.  The Board will therefore proceed with the case without remanding for the scheduling of another hearing. 

In December 2012 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In its December 2012 remand, the Board referred a claim for entitlement to service connection for varicose veins to the Agency of Original Jurisdiction (AOJ).  The record before the Board does not indicate that any development has been taken on this claim and the Board does not have jurisdiction over it.  It is therefore once again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is again necessary to ensure compliance with the Board's December 2012 remand orders.  The Board ordered that the Veteran should be provided a VA examination of the left knee to determine the current severity of its manifestations.  Although a VA examination was conducted in April 2013, this examination was limited to the right knee and does not include any specific findings pertaining to the left knee.  A remand is therefore required by the duty to assist.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

A full rationale must be provided for all stated medical opinions.  

2.  Readjudicate the claim for an increased rating for a left knee disability.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________                     ____________________________
      MILO H. HAWLEY                                       MICHAEL J. SKALTSOUNIS
               Veterans Law Judge                                         Acting Veterans Law Judge
         Board of Veterans' Appeals                                 Board of Veterans' Appeals



__________________________________
M.E. Larkin
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



